In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 15-1241

JOSEPH HEALY, et al.,
                                                Plaintiffs-Appellants,

                                  v.


METROPOLITAN PIER and EXPOSITION
AUTHORITY,
                                                 Defendant-Appellee.

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 11 C 8892 — Matthew F. Kennelly, Judge.


  ARGUED SEPTEMBER 18, 2015 — DECIDED OCTOBER 23, 2015


   Before BAUER, KANNE, and ROVNER, Circuit Judges.
    BAUER, Circuit Judge. Plaintiffs-appellants, Joseph Healy,
Tom O’Driscoll, Alan Porter, James Howland, Karl Diede, Jim
Timothy, and John Ryan (collectively “Plaintiffs”), are electrical
workers. They claim that their respective employers, Freeman
Electrical, Inc. (“Freeman”) and Global Experience Specialists,
Inc. (“GES”) wrongfully terminated them, in violation of the
relevant collective bargaining agreement (the “CBA”) and
2                                                     No. 15-1241

applicable federal labor law. Specifically, Plaintiffs claim that
collusion between Freeman, GES, and defendant-appellee
Metropolitan Pier and Exposition Authority (“MPEA”) spurred
Plaintiffs’ terminations. Plaintiffs also claim that their union,
International Brotherhood of Electrical Workers, Local Union
No. 134 (the “Union”), failed to adequately represent them
in Plaintiffs’ CBA-mandated grievance process. Plaintiffs, on
behalf of themselves and a putative class of similarly-situated
electrical workers, brought a six-count lawsuit against Free-
man, GES, MPEA, and the Union (collectively “Defendants”),
seeking damages and declaratory judgments.
    All Defendants moved to dismiss the counts particular to
them. The district court denied the motions to dismiss four of
the counts, but dismissed a declaratory judgment motion
against MPEA, Freeman, and GES, and the claim of state law
tortious interference with contracts against MPEA. In granting
MPEA’s motion to dismiss the tortious interference claim, the
district court held that Section 301 of the Labor Management
Relations Act of 1947, 29 U.S.C. § 185 (“§ 301”) preempts
Plaintiffs’ state law tort claim. Plaintiffs have appealed only the
dismissal of the tortious interference claim against MPEA. For
the reasons stated below, we affirm the district court’s ruling.
                        I. BACKGROUND
    Plaintiffs allege that defendants illegally circumvented the
hiring process detailed in the CBA. At the motion to dismiss
stage, we accept the allegations within Plaintiffs’ complaint as
true and draw all permissible inferences in Plaintiffs’ favor.
E.g., Fortres Grand Corp. v. Warner Bros. Entm’t Inc., 763 F.3d
696, 700 (7th Cir. 2014).
No. 15-1241                                                      3

   A. The CBA Referral Process
    The Union has a longstanding CBA with the Electrical
Contractors’ Association of Chicago. Freeman and GES are
members of the Electrical Contractors’ Association of Chicago;
MPEA is also a party to the CBA. Article IV of the CBA—
entitled “Referral Procedure”—describes a regimented process
for hiring Union electrical workers. Specifically, Article IV
states that the Union “shall be the sole and exclusive source of
referral of applicants for employment.” To do this, the Union
maintains a “pool” of workers from which a given employer
will be sent workers for a particular job. Within the overall
pool, the Union stratifies workers into four priority groups
based on their experience, certifications, and skills. The Union
then selects workers within each priority group based on when
the workers registered for employment. An employer may
only deviate from this “pool hiring” process in two situations:
to meet age quotas that the CBA mandates or when the
employer “states bona fide requirements for special skills and
abilities in his request for applicants.” If an employer lays off
workers, it must do so in reverse order of that established by
the priority group; that is, the employer must terminate
workers who are lower on the priority list first.
   B. The McCormick Place Call List
    Normally, the Union uses two separate “call lists” for
referring workers to potential employers, the “short call” and
the “long call.” The short call is for jobs demanding less than
ten days’ labor, while the long call is for jobs requiring at least
ten days’ labor. However, in referring workers to the
McCormick Place convention center, the Union uses a third call
4                                                     No. 15-1241

list—the “McCormick Call.” All workers sent to McCormick
Place begin as short-term workers; that is, for less than ten
days’ work. MPEA, which operates McCormick Place, may
later convert any selected workers from short-term to long-
term work. MPEA has not defined the process for converting
workers or established standards for how workers qualify for
conversion. Instead, Plaintiffs claim that conversion occurs
“informally and without transparency.”
    C. The 2010 Amendment to the Metropolitan Pier and
       Exposition Authority Act
    In 2009, McCormick Place began losing conventions and
exhibitions to competitor convention centers. To help
McCormick Place remain competitive, the Illinois legislature
amended the Metropolitan Pier and Exposition Authority Act
in 2010 (the “Amendment”). Central to the legislative action
was the finding that, among other costs, the “mark-up” on
union labor work had “substantially increased exhibitor and
show organizer costs,” and had made McCormick Place a less
attractive venue than other convention centers. 70 ILCS
201/5.4(a)(13). To address this problem, the Amendment
forbade MPEA from serving “as the exclusive provider of
electrical services,” and demanded that MPEA “make every
effort to substantially reduce exhibitor’s costs.” 70 ILCS
210/5.4(f). The Amendment allowed MPEA two choices: to
retain an outside electrical contractor or offer its own electrical
services at cost.
   In 2011, to comport with the Amendment’s demands,
MPEA contracted with Freeman and GES to provide electrical
services at McCormick Place. Freeman and GES then hired
No. 15-1241                                                    5

workers for McCormick Place electrical work from the Union’s
McCormick Call list, pursuant to the CBA. Plaintiffs were
among those workers hired.
   D. The Side Agreements and Termination of Plaintiffs
    On June 29, 2011, the Union entered into “Interpretive
Side Letter” agreements with Freeman and GES. These
agreements—made without Plaintiffs’ knowledge—allowed
Freeman and GES to hire electrical workers outside of the
established CBA referral process. To continue working at
McCormick Place, Freeman and GES had to hire electrical labor
provided by MPEA itself, instead of from the established
McCormick Call list. After making the “Interpretive Side
Letter” agreements with the Union, Freeman and GES entered
into agreements with MPEA called the “McCormick Place
Utility Services Agreements” (“MPUSAs”) on June 30, 2011.
These MPUSAs established their own referral process, separate
from the referral process detailed in the CBA.
    On August 15, 2011, Freeman and GES terminated Plaintiffs
and all other Union employees. Since that time, Freeman and
GES have used only in-house McCormick Place electricians
that MPEA provides for electrical work at the site. Plaintiffs
claim that their termination and Freeman’s and GES’ respective
use of in-house electricians contravenes both the CBA hiring
process and the demands of the Amendment. Plaintiffs further
claim to have “filed numerous grievances” with the Union
against their respective employers, but such grievances were
“to no avail.” Further, after filing their grievances, Plaintiffs
received copies of the “Interpretive Side Letter” agreements on
October 4, 2011. This was the first time that the Plaintiffs
6                                                     No. 15-1241

became aware of the side agreements between the Union,
Freeman, and GES.
    E. Procedural History
    On November 30, 2011, Plaintiffs filed an internal charge
against their local Union officers with the International
Brotherhood of Electrical Workers’ regional Vice President.
Two weeks later, on December 14, 2011, Plaintiffs filed the
present lawsuit. The first complaint alleged four counts against
the Union, Freeman, and MPEA. Count I, against the Union,
alleged breach of duty of fair representation implicit in the
Labor-Management Relations Act (“LMRA”), 29 U.S.C.
§§ 158(b) and 159(a). Count II, also against the Union, alleged
breach of duty of fair representation implicit in § 301. Count III,
against Freeman and MPEA, alleged violations of a collective
bargaining agreement under § 301. Count IV, against the
Union, alleged failure to permit inspection in violation of 29
U.S.C. §§ 414 and 431.
    Plaintiffs later amended their complaint, adding GES as a
defendant and adding two requests for declaratory judgment.
Notably, Plaintiffs also converted their count against MPEA
from a § 301 violation of the CBA to a state law tortious
interference claim. The amended complaint alleges six causes
of actions. Counts I and II, against the Union, still allege breach
of duty of fair representation. Count III, against Freeman and
GES, alleges violation of a collective bargaining agreement
under § 301. Count IV, against MPEA, alleges a state common
law claim for intentional interference with contracts. Count V
is a request for declaratory judgment: that the district court
declare the MPUSAs between MPEA, Freeman, and GES illegal
No. 15-1241                                                       7

and unenforceable. Count VI is also a request for declaratory
judgment, specifically that the district court declare the
“Interpretive Side Letter” agreements between the Union,
Freeman, and GES illegal and unenforceable.
    All Defendants moved to dismiss the respective counts
against them. On April 14, 2015, the district court denied
dismissal of Counts I, II, III, and VI. However, the district court
dismissed Count V for lack of standing. It also dismissed
Count IV, the state law tortious interference claim against
MPEA, as preempted by § 301. It noted the long-standing
precedent that § 301 preempts any state law claim whose
resolution requires interpretation of the relevant collective
bargaining agreement. E.g., Allis-Chambers Corp. v. Lueck, 471
U.S. 202, 220 (1985); Lingle v. Norge Div. of Magic Chef, Inc., 486
U.S. 399, 413 (1988). It reasoned that analysis of Plaintiffs’ state
law tortious interference with contracts claim would require
interpretation of the CBA. Accordingly, the district court
concluded that § 301 preempts the tortious interference claim.
Plaintiffs then appealed only the dismissal of the tortious
interference claim against MPEA.
                         II. DISCUSSION
    MPEA is a political subdivision that is immune from § 301
claims. Here, § 301 preempts the state law tortious interference
claim and converts it into a § 301 claim. As a result, MPEA’s
immunity to § 301 claims extinguishes Plaintiffs’ claim against
it.
8                                                    No. 15-1241

    A. Standard of Review
   The district court did not specify whether its dismissal of
Plaintiffs’ tortious interference claim was a Federal Rule of
Civil Procedure 12(b)(1) dismissal for lack of jurisdiction or a
12(b)(6) dismissal for failure to state a claim. However, we
deem a dismissal of preempted state law claims a 12(b)(6)
dismissal for failure to state a claim, a dismissal on the merits.
See Turek v. Gen’l Mills, Inc., 662 F.3d 423, 425 (7th Cir. 2011)
(holding that a court should dismiss claim without any basis in
federal law on the merits and that certain preempted claims
have no basis in federal law). Thus, the district court’s dis-
missal was a 12(b)(6) dismissal for failure to state a claim. We
review such a dismissal de novo. Firestone Fin. Corp. v. Meyer,
796 F.3d 822, 825 (7th Cir. 2015).
    B. MPEA’s Immunity From § 301 Claims
   Pivotally, the district court noted that because MPEA is a
political subdivision, it is immune from federal claims arising
under § 301. Section 301(a) grants federal courts jurisdiction
over “[s]uits for violation of contracts between an employer
and a labor organization representing employees in an indus-
try affecting commerce.” 29 U.S.C. § 185(a). That is, the
provision grants federal courts jurisdiction over controversies
surrounding labor organizations and, by extension, the
violation of collective bargaining agreements. Textile Workers
Union of America v. Lincoln Mills of Ala., 353 U.S. 448, 450–51
(1957). However, the LMRA definition of “employer” expressly
excludes “any State or political subdivision thereof.” 29 U.S.C.
§ 152(2). So, even though a state or political subdivision may
sign and be a party to a collective bargaining agreement, it
No. 15-1241                                                         9

remains immune from federal lawsuits arising under the
collective bargaining agreement and relevant federal law.
    Here, MPEA is a political subdivision. 70 ILCS 210/3
(“There is hereby created a political subdivision, unit of local
government with only those powers authorized by law, body
politic and municipal corporation by the name and style of
Metropolitan Pier and Exposition Authority in the metropoli-
tan area.”) (emphasis added). As a political subdivision, MPEA
is not an “employer” under LMRA. 29 U.S.C. § 152(2). Because
the MPEA is not an employer, it cannot be sued under § 301.
See 29 U.S.C. § 185(a).
   C. Section 301 Preemption of State Law Tortious Inter-
      ference Claim
    Section 301 preempts not only claims “founded directly” on
the collective bargaining agreement, but also state law claims
that indirectly implicate a collective bargaining agreement.
Caterpillar, Inc. v. Williams, 482 U.S. 386, 394 (1987). Specifically,
§ 301 preempts state tort laws that “do not exist independently
of private agreements” and that “purport[] to define the
meaning of the contract relationship.” Lueck, 471 U.S. at 213.
Thus, § 301 preempts a state law tort claim if resolution of the
claim “requires the interpretation of a collective-bargaining
agreement.” Lingle, 486 U.S. at 413. A state law claim “requires
the interpretation of a collective bargaining agreement” when
an element of the claim “requires a court to interpret any term
10                                                                No. 15-1241

of a collective-bargaining agreement.” See Lingle, 486 U.S. at
407.
    Under Illinois law,1 interpretation of the relevant contract
is necessary to resolve the tortious interference claim. To state
a claim under Illinois law for tortious interference with
contracts, a plaintiff must demonstrate:
      (1) the existence of a valid and enforceable contract
      between the plaintiff and another; (2) the defen-
      dant’s awareness of this contractual relation; (3) the
      defendant’s intentional and unjustified inducement
      of a breach of the contract; (4) a subsequent breach
      by the other, caused by the defendant’s wrongful
      conduct; and (5) damages.
HPI Health Care Servs., Inc. v. Mt. Vernon Hosp., Inc., 131 Ill. 2d
145, 154–55, 545 N.E.2d 672, 676 (1989) (quotations and
citations omitted). Thus, to adjudicate a tortious interference


1
  The tortious interference claim arises under Illinois law. The district court
has 28 U.S.C. § 1367(a) supplemental jurisdiction over the tortious
interference claim because the state law claim shares a common nucleus of
operative facts with the federal claims. E.g., Bailey v. City of Chicago, 779 F.3d
689, 696 (7th Cir. 2015). Here, all six counts in the lawsuit are causes of
action designed to address the alleged collusion between Defendants, which
ultimately led to Plaintiffs’ termination. Specifically, Plaintiffs allege that
Defendants entered into various side agreements with each other and then
terminated Plaintiffs, thereby circumventing the CBA. Because Illinois is the
forum state, and because no party has raised a choice of law issue, Illinois
law governs. See McCoy v. Iberdrola Renewables, Inc., 760 F.3d 674, 684 (7th
Cir. 2014) (holding when neither party raises a choice of law issue, federal
courts hearing state law claims under supplemental jurisdiction “may
simply apply the forum state’s substantive law”).
No. 15-1241                                                       11

claim, a court must determine if a breach of the relevant
contract has actually occurred. See Voelker v. Porsche Cars North
America, Inc., 353 F.3d 516, 527–28 (7th Cir. 2003). Under Illinois
law, this determination is one of fact, in which the factfinder
must interpret the relevant contract terms and analyze the
actions of the party accused of breaching vis-à-vis these
contract terms. See Mohanty v. St. John Heart Clinic, S.C., 225 Ill.
2d 52, 72, 886 N.E.2d 85, 96 (2006). Therefore, to adjudicate a
tortious interference claim under Illinois law, a court must
interpret the relevant contract. Lingle, 486 U.S. at 407.
    Specifically, to determine if MPEA tortiously interfered
with the CBA, a factfinder would have to determine whether
Freeman and GES did in fact breach the terms of the CBA by
terminating Plaintiffs. See HPI Health Care, 131 Ill. 2d at 154–55,
545 N.E.2d at 676. The district court would have to review the
referral process outlined in Article IV of the CBA, and analyze
whether Freeman and GES contravened this referral process by
signing their respective side agreements with both the Union
and MPEA and by then terminating Plaintiffs.
    Because Plaintiffs’ tortious interference claim requires
interpretation of the CBA, § 301 preempts the claim and
converts it into a § 301 claim. See Granite Rock Co. v. Int’l Bhd. of
Teamsters, 561 U.S. 287, 309–14 (2010) (denying employer’s
tortious interference claim against third-party union); Kimbro
v. Pepsico, Inc., 215 F.3d 723, 727 (7th Cir. 2000) (noting that
§ 301 “is not a tort statute” and holding that determining
plaintiff’s tortious interference claim would require interpreta-
tion of relevant collective bargaining agreement, thus preempt-
ing the claim). MPEA’s immunity guillotines Plaintiffs’ claim
against it. See 29 U.S.C. §§ 152(2) and 185(a) (excluding
12                                                    No. 15-1241

“political subdivision” from the “employer” definition under
§ 301); 70 ILCS 210/3 (establishing MPEA as a “political
subdivision”).
     D. Plaintiffs’ Arguments
    Plaintiffs argue that the preemptive principle undergirding
§ 301 jurisprudence does not apply in this case. Their argument
has three facets. First, they argue that our decisions in Brazinski
v. Amoco Petroleum Additives Co., 6 F.3d 1176 (7th Cir. 1993), and
Kimbro v. Pepsico, Inc., 215 F.3d 723 (7th Cir. 2000), carve a
jurisdictional pathway around the general preemption of state
law claims under § 301. Plaintiffs argue that they have properly
followed this path, and that the district court can therefore hear
their claim. Second, Plaintiffs argue that the district court, in
resolving Plaintiffs’ claim against the Union, Freeman, and
GES, was already interpreting the CBA, and that this interpre-
tation effectively negates any § 301 preemption. Finally,
Plaintiffs argue that preventing them from pursuing
the tortious interference claim will leave them without a
remedy against a wrongdoing third party, MPEA. However,
no exception to the Lueck-Lingle bright-line rule, detailed
above, applies in this case, and Plaintiffs cannot state a claim
against MPEA under state or federal contract or tort law.
        1. Brazinski and Kimbro Are Not Applicable
    Plaintiffs argue that this case presents an exception to
§ 301’s general preemption of state law claims requiring
interpretation of a collective bargaining agreement. Specifi-
cally, Plaintiffs cite this court’s suggestions around preemption
discussed in Brazinski and Kimbro.
No. 15-1241                                                     13

    Plaintiffs’ reliance on Brazinski and Kimbro is misplaced. In
Brazinski and Kimbro, this court held that because resolution of
the respective tort claims required interpretation of the
collective bargaining agreements at issue, § 301 preempted the
plaintiffs’ respective state law tort claims. See Brazinski, 6 F.3d
at 1179 (holding that § 301 preempted plaintiffs-employees’
invasion of privacy tort claim, because defendant-employers
had “a nonfrivolous argument that the surveillance of which
the plaintiffs complain is authorized, albeit implicitly, by the
management-rights clause of the agreement, so that the
plaintiffs’ claim that the surveillance invaded their privacy
cannot be resolved without an interpretation of the agree-
ment”); Kimbro, 215 F.3d at 727 (holding that § 301 preempted
plaintiff-employee’s tortious interference claim because
resolution of claim would require determining whether
plaintiff eating food inventory was a proper basis for termina-
tion under collective bargaining agreement).
    Despite the preemption of the state law tort claims, we held
that the plaintiffs in Brazinski and Kimbro could still have
brought a § 301 claim in the district court if they had followed
a particular procedure. First, the plaintiff-employee must
grieve the dispute using the grievance process outlined in the
relevant collective bargaining agreement. Brazinski, 6 F.3d at
1179. Second, if the grievance process “does not produce a
satisfactory result” for the employee, he can then submit the
dispute to arbitration. Id. In both proceedings, the union would
be the employee’s representative. Id. Finally, if unsatisfied with
the arbitrator’s decision, the employee could then bring the
claim in federal court. Id.; see also Kimbro, 215 F.3d at 727
(referencing the Brazinski suggestion by noting that this court
14                                                      No. 15-1241

“ha[s] suggested that a possible way to preserve [§ 301] causes
of action” would be to refer such issues to arbitration).
    However, in both Brazinski and Kimbro, neither plaintiff
went through this grievance-arbitration-district court process,
and thus waived any such argument. Brazinski, 6 F.3d at 1179
(noting that plaintiffs’ failure to file grievance by deadline
outlined in collective bargaining agreement precluded their
claim in federal court); Kimbro, 215 F.3d at 727 (holding that
“the plaintiff has not picked up on this suggestion in our
Brazinski decision” by not filing grievance, and thus waived
argument). Because the plaintiffs in Brazinski and Kimbro failed
to follow the suggested procedure, the respective district
courts properly dismissed their claims. Brazinski, 6 F.3d at 1179;
Kimbro, 215 F.3d at 727.
    By contrast, Plaintiffs in this case argue that they have
properly followed the Brazinski-Kimbro path to the district
court. Plaintiffs filed “numerous” grievances, yet the Union
never submitted the grievances to arbitration. Under the CBA,
Plaintiffs could not pursue arbitration on their own; only the
Union could do so on their behalf. But Plaintiffs argue that they
overcame the inability to arbitrate by filing a “hybrid” § 301
suit against their respective employers and the Union. See Vaca
v. Sipes, 386 U.S. 171, 186 (1967) (allowing employee union
members to file simultaneous lawsuits against their employer
for breach of a collective bargaining agreement and their union
for breach of duty of fair representation); United Parcel Serv.,
Inc. v. Mitchell, 451 U.S. 56, 66 (1981) (explicitly referring to this
type of suit as a “hybrid” suit). Plaintiffs therefore argue that
by filing the grievances and the subsequent hybrid suit, they
have comported with the procedural requirements of Brazinski
No. 15-1241                                                    15

and Kimbro, and can sue MPEA for state law tortious interfer-
ence in federal court.
     Plaintiffs misinterpret the implications of Brazinski and
Kimbro and ignore MPEA’s immunity from § 301 suits. Plain-
tiffs misrepresent the claims allowed by Brazinski and Kimbro
as state law tort claims. In those cases, while the plaintiffs
originally brought state law tort claims, those claims required
interpretation of the relevant collective bargaining agreement.
Therefore, the tort claims were preempted and transformed
into § 301 contract claims. Brazinski, 6 F.3d at 1179; Kimbro, 215
F.3d at 727. See also Lingle, 486 U.S. at 407; Lueck, 471 U.S. at
213; Caterpillar, 482 U.S. at 394. Repeatedly and expressly, this
court in Brazinski and Kimbro held that § 301 does not create
tort rights. See Brazinski, 6 F.3d at 1180 (holding that the
interpretive law stemming from § 301 “is a common law of
contracts, not a source of independent rights, let alone tort
rights”); Kimbro, 215 F.3d at 726–27 (disagreeing with federal
courts that have held that § 301 creates a tort right and noting
that “section 301 creates a right only for breach of a collective
bargaining agreement; it is not a tort statute”) (emphasis
added). As a result, the plaintiffs in Brazinski and Kimbro could
not have brought a state law tort claim; they could only have
brought a § 301 claim for breach of collective bargaining
agreement. However, because they did not follow the
grievance-arbitration-district court procedure, the plaintiffs
waived their opportunity to bring these claims.
   Here, even assuming that Plaintiffs properly followed this
Brazinski-Kimbro procedure, they would only be able to bring
a § 301 claim against the proper parties. But MPEA is not a
proper party; it is immune from § 301 claims. Thus, even
16                                                 No. 15-1241

though MPEA is a party to the CBA and, even if we assume
that Plaintiffs followed appropriate procedural steps to bring
their suit against MPEA into district court, § 301 preemption
and MPEA’s immunity still extinguish the claim.
       2. Interpreting the CBA Does Not Create Jurisdiction
    Plaintiffs also argue that by interpreting the CBA to
determine the merits of Plaintiffs’ case against Freeman, GES,
and the Union, the district court has opened the door to
interpreting the CBA to determine the merits of Plaintiffs’ case
against MPEA. But this argument does not give rise to a
cognizable cause of action that a federal district court could
resolve. Since § 301 preemption and MPEA’s immunity have
extinguished Plaintiffs’ state law claim, the district court
cannot resurrect it.
    Federal courts are courts of limited jurisdiction. E.g., Ne.
Rural Elec. Membership Corp. v. Wabash Valley Power Ass’n, Inc.,
707 F.3d 883, 890 (7th Cir. 2013). We cannot create jurisdiction
where we have none. See Evergreen Square of Cudahy v. Wisc.
Hous. and Econ. Dev. Auth., 776 F.3d 463, 468 (7th Cir. 2015)
(noting that “federal courts possess only that power authorized
by Constitution and statute” and that considerations of judicial
economy do not alone create jurisdiction) (citations omitted).
Regarding immunity specifically, where a state or political
subdivision has been granted immunity, “absent waiver or
valid abrogation, federal courts may not entertain a private
person’s suit against a State.” Virginia Off. for Protection and
Advocacy v. Stewart, 563 U.S. 247, 131 S. Ct. 1632, 1637 (2011).
    Here, Plaintiffs are private citizens who have brought a
claim against an immune political subdivision. MPEA has not
No. 15-1241                                                    17

waived its immunity to § 301 suits, nor has any other authority
abrogated this immunity. See Stewart, 131 S. Ct. at 1638.
    Further, the district court’s interpretation of the CBA is no
abrogation of this immunity, particularly when the precedent
on federal court jurisdiction over § 301 suits is patently clear.
See 29 U.S.C. § 185(a); Lincoln Mills, 353 U.S. at 450–51. Federal
district courts may interpret labor contracts. Lueck, 471 U.S. at
220; Lingle, 486 U.S. at 411. Indeed, this is the very mandate of
§ 301 and its related case law. Local 175, Teamsters, Chauffeurs,
Warehousemen, and Helpers of America v. Lucas Flour, 369 U.S. 95,
103–04 (1962). But no court or statute has allowed federal
courts to hear § 301 suits against immune entities. Accordingly,
the district court cannot hear Plaintiffs’ claim.
       3. The “Remedial Gap”
   Finally, Plaintiffs argue that § 301’s general preemption
rules and MPEA’s immunity from § 301 claims leave them
without a remedy against a third-party like MPEA. We can
only acknowledge that this “remedial gap” exists, and hold
that we cannot create a remedy where precedent forbids us
from doing so. See Brazinski, 6 F.3d at 1179–80 (identifying the
“remedial gap” that § 301 preemption creates).
    Supreme Court precedent and § 301 jurisprudence sever all
remedial avenues available to Plaintiffs. First, Plaintiffs cannot
pursue a federal § 301 claim against MPEA because MPEA is
immune from § 301 suits. Second, Plaintiffs cannot pursue a
state law breach of collective bargaining agreement claim
against MPEA, because federal law preempts such state law
causes of action. See Lucas Flour, 369 U.S. at 103–04.
18                                                  No. 15-1241

    Finally, the Supreme Court’s ruling in Granite Rock prevents
Plaintiffs from pursuing any federal tort claim against MPEA.
561 U.S. at 309–14. Though the facts of Granite Rock are not
precisely the same as this case, both present the same legal
problem: a third-party to a labor dispute insulated from
remedy by § 301 preemption. In Granite Rock, a concrete and
building company employed members of the local chapter of
the International Brotherhood of Teamsters (“IBT”) union. Id.
at 292. The employer and the local union began negotiations
about a new collective bargaining agreement. Id. When
negotiations stalled, the employee-union members initiated a
strike. Id. Because the current collective bargaining agreement
had a “no-strike” clause, the employer sued to enjoin the strike.
Id. at 294. The employer also sued the local chapter of the
union under § 301 for breach of the collective bargaining
agreement and sued the parent, IBT, for state law tortious
interference. Id. at 294–95. The district court allowed the § 301
dispute to go to the jury, but granted IBT’s motion to dismiss
the tortious interference claim as preempted by § 301. Id. at
295.
     The employer’s argument on appeal mirrors Plaintiffs’
argument in this case. IBT, like MPEA in this case, was an
untouchable third party that the employer argued undermined
a labor dispute, yet escaped punishment. The employer
specifically claimed that IBT “not only instigated th[e] strike;
it supported and directed it.” Id. at 293. But the employer could
do nothing to remedy IBT’s alleged actions. Id. at 310 (noting
the employer’s argument that “potential avenues for deterring
and redressing [IBT’s] conduct are either unavailable or
insufficient”). Yet, because the employer could not show that
No. 15-1241                                                      19

IBT either signed the relevant collective bargaining agreement
or was in a principal-agent relationship with the local chapter
which had signed the collective bargaining agreement, IBT was
not a signatory to the agreement. Id. at 310 (noting that the
employer conceded that “international unions structure their
relationships with local unions in a way that makes agency or
alter ego difficult to establish”). Thus, the employer could not
sue IBT under § 301 for breach of the agreement. Id. Unable to
pursue a § 301 claim, the employer then requested that the
Supreme Court provide a remedy by “recogniz[ing] a new
federal cause of action under § 301(a).” Id. at 292.
    The Supreme Court unanimously denied this request and
upheld the dismissal of the state law tortious interference
claim. Id. at 313–14; see also id. at 314 (Sotomayor, J., concurring
and dissenting) (joining majority’s holding to affirm dismissal
of the tortious interference claim while dissenting on other
grounds). Noting the “host of policy” choices at work in § 301
jurisprudence, the Supreme Court reiterated that § 301 enabled
federal courts to create a federal common law of contract
interpretation, not of torts. Id. at 311 (quoting Brazinski, 6 F.3d
at 1180 (federal common law created under § 301 is “not a
source of independent rights, let alone tort rights”)). Thus, to
protect the “carefully calibrated” balance struck by § 301 and
its related statutes, the Supreme Court refused to create a
federal common law tort cause of action under § 301. Id. at 311.
Accordingly, no such federal tort cause of action is available to
Plaintiffs in this case.
20                                              No. 15-1241

                     III. CONCLUSION
    For the foregoing reasons, we AFFIRM the decision of the
district court.